Citation Nr: 1208891	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.E.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had unverified service from March 1989 to September 1989 and had active service from November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011 the Veteran testified during a video hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2007 statement and at his December 2011 Board hearing, the Veteran essentially indicated that he initially hurt his left shoulder (in February 1991, according to the Veteran's December 2011 Board hearing testimony) while serving in Saudi Arabia during service.  The Veteran testified that he sought treatment during his service in Saudi Arabia and was informed that he might have strained his left shoulder; he was told to take it easy for a couple of weeks and was not sure if any records of the treatment had been made.  The Veteran further indicated that he had sought treatment for his left shoulder in 1993 or 1994.  Medical records reflect current diagnoses of left shoulder disability, including bursitis.  In a statement dated in January 2008 a service comrade indicated that she had served with the Veteran in Saudi Arabia and had recalled that the Veteran had hurt his left shoulder on at least two occasions.

While a November 2010 VA examiner essentially stated that the Veteran's left shoulder disability was not related to "exposure elements" related to his Persian Gulf service, the examiner did not indicate whether the Veteran's current left shoulder disability was related to his claimed inservice injury.  Based on the circumstances of this case, the Board finds that the Veteran should be scheduled for a VA examination that addresses the medical matters presented by the claim of service connection for a left shoulder disability.

At his December 2011 Board hearing the Veteran essentially indicated (December 2011 Board hearing transcript, pages 12, 23) that he had seen a VA primary care physician and had discussed, at least to some extent, the disabilities on appeal.  Such record is not associated with the claims file, and, in fact, no VA records other than VA examinations are of record.  The Board finds that such record (and others, if any) should be obtained and associated with the claims file.

In April 2010 and October 2011 the Veteran was afforded VA examinations that addressed the medical matters presented by the issues of service connection for a right ankle disability and service connection for headaches, to include as due to undiagnosed illness.  If, however, development completed in connection with this remand so warrants, the AOJ should schedule the Veteran for additional VA examinations.

Finally, the Board notes that the Veteran's only period of verified active service is that from November 1990 to May 1991; the Veteran's DD 214 notes that the Veteran had 5 months and 16 days of prior active service.  There is an indication of a period of service from March 1989 to September 1989, but that period has not been verified.  In addition, the Veteran has indicated that he had a period of service in the U.S. Army Reserves from February 1989 to May 2000.  The AOJ should attempt to verify any additional active military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the dates of the 5 months and 16 days of prior active service noted on the Veteran's DD 214, which reflects active service from November 1990 to May 1991.

2.  The AOJ should request all VA medical records pertaining to examination or treatment of the Veteran (not already of record) for the disabilities on appeal and associate them with the claims file.

3.  The AOJ should review all additional records received, and if they suggest further development as to the issues of service connection for a right ankle disability and service connection for headaches, to include as due to undiagnosed illness (for example, a VA examination), arrange for such development.

4.  The Veteran should be scheduled for a VA joints examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current left shoulder disability that is related to the Veteran's active service, to include as due to a claimed in-service injury.  The rationale for any opinion expressed should be set forth.

5.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


